August 28, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         SG PROPERTIES, L.L.C., Appellant

NO. 14-12-00607-CV                         V.

              RELIANT ENERGY RETAIL SERVICES, LLC, Appellee
                    ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on March 14, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, SG Properties, L.L.C.
      We further order this decision certified below for observance.